[Cite as State v. Bradley, 2012-Ohio-2765.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97333




                                       STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                  MAURICE BRADLEY
                                                       DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-543822

        BEFORE:          Celebrezze, P.J., Jones, J., and Rocco, J.

        RELEASED AND JOURNALIZED:                      June 21, 2012
ATTORNEY FOR APPELLANT

Patricia J. Smith
4403 St. Clair Avenue
The Brownhoist Building
Cleveland, Ohio 44103


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor
BY: John Hanley
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., P.J.:

      {¶1} Defendant-appellant, Maurice Bradley, appeals from his convictions for

burglary and theft, claiming that they were against the manifest weight of the evidence.

After careful review of the record and relevant case law, we affirm appellant’s

convictions.

      {¶2} On November 17, 2010, the Cuyahoga County Grand Jury indicted appellant

on charges of burglary, in violation of R.C. 2911.12(A)(2), and theft, in violation of R.C.

2913.02(A)(1). On March 28, 2011, appellant waived his right to trial by jury. On

April 8, 2011, appellant’s bench trial ensued, at which the following pertinent evidence

was presented.

      {¶3} Deborah Balestrieri testified that on November 1, 2010, she was visiting her

sister in Bedford, Ohio, when she received a call from her home security company

informing her that a suspected burglary was taking place at her residence located on

Lamontier Avenue in Cleveland, Ohio. Balestrieri subsequently drove to her house and

waited for the Cleveland police to arrive. Balestrieri testified that when the officers

arrived at the scene, they began walking toward her house when an unidentified man

suddenly ran out her front door. Upon seeing the officers, the man immediately ran back

into Balestrieri’s house, and the officers followed him in pursuit. Moments later, the
man emerged from the back of Balestrieri’s house and fled toward the intersection of

Lamontier Avenue and Martin Luther King Jr. Drive.

         {¶4} Balestrieri testified that once the officers apprehended the man, they asked

her to identify several items, including foreign currency, stamps, and trinkets found in the

man’s possession. Balestrieri testified that the recovered items belonged to her and were

previously located in her house. Balestrieri, however, was unable to identify appellant as

the man she witnessed flee her house.

         {¶5} Officer John Mullin of the Cleveland Police Department testified that he

responded to the suspected burglary at Balestrieri’s house on November 1, 2010. Officer

Mullin testified that when he arrived at the scene, he observed a flashlight moving inside

the house. As Officer Mullin and his partner approached the house, a man stepped out

the front door. Officer Mullin testified that when the officers identified themselves as

Cleveland police, the man ran back into Balestrieri’s house. Officer Mullin chased the

man inside the house, where he witnessed the man flee through a bedroom window. A

perimeter was set up, and the man, later identified as appellant, was apprehended by

officers on a neighbor’s porch approximately five minutes later.     At trial, Officer Mullin

identified appellant as the individual he initially encountered on the steps of Balestrieri’s

house.

         {¶6} Officer Thomas Rakevec of the Cleveland Police Department testified that he

assisted in appellant’s apprehension.      Officer Rakevec testified that he discovered
appellant lying down on a porch approximately four houses down from Balestrieri’s

house.

         {¶7} Appellant testified that on November 1, 2010, he assisted his wife in cleaning

out the home of his deceased mother-in-law in Cleveland Heights, Ohio. At some point in

the evening, appellant and his wife had a verbal altercation, and she asked him to leave.

Appellant testified that he did not want to argue with his wife, so he began walking

towards his grandmother’s old house on Lamontier Avenue. Exhausted from walking,

appellant stopped to smoke a cigarette on the steps of a nearby porch. He testified that as

he was smoking his cigarette, a man suddenly ran past him. He stated that he believed

the man was running from the police. Appellant testified that he immediately hid on the

porch of the house because he had an outstanding warrant. He estimated that he hid on

the porch for approximately 45 minutes before he was apprehended by police officers.

He denied being in Balestrieri’s house and testified that the items found in his possession

belonged to his mother-in-law.

         {¶8} At the conclusion of the bench trial on April 8, 2011, the trial court found

appellant guilty of both counts, but stayed sentencing pending the outcome in appellant’s

other case (CR-475860).       On August 24, 2011, appellant pled guilty to robbery in

CR-475860. At sentencing in the present case, the trial court sentenced appellant to

serve three years in prison on each charge, to run concurrently to his sentence in

CR-475860.
       {¶9} Appellant appeals from his convictions, raising one assignment of error for

review.

                                    Law and Analysis

                                   I. Manifest Weight

       {¶10} In his sole assignment of error, appellant argues that his convictions were

against the manifest weight of the evidence.

       {¶11} In evaluating a challenge to the verdict based on the manifest weight of the

evidence in a bench trial,

       the trial court assumes the fact-finding function of the jury. Accordingly,
       to warrant reversal from a bench trial under a manifest weight of the
       evidence claim, this court must review the entire record, weigh the evidence
       and all reasonable inferences, consider the credibility of witnesses, and
       determine whether in resolving conflicts in evidence, the trial court clearly
       lost its way and created such a manifest miscarriage of justice that the
       judgment must be reversed and a new trial ordered.

Cleveland v. Welms, 169 Ohio App.3d 600, 2006-Ohio-6441, 863 N.E.2d 1125, ¶ 16 (8th

Dist.), citing State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997);

Brooklyn v. Nova, 8th Dist. No. 83550, 2004-Ohio-3610.

       {¶12} In the instant case, appellant was convicted of burglary, in violation of R.C.

2911(A)(2), which provides that

       [n]o person, by force, stealth, or deception, shall * * * trespass in an
       occupied structure or in a separately secured or separately occupied portion
       of an occupied structure that is a permanent or temporary habitation of any
       person when any person other than an accomplice of the offender is present
       or likely to be present, with purpose to commit in the habitation any
       criminal offense.
       {¶13} Additionally, appellant was convicted of theft under R.C. 2913.02(A)(1),

which provides that: “[n]o person, with purpose to deprive the owner of property * * *,

shall knowingly obtain or exert control over * * * the property * * * [w]ithout the consent

of the owner or person authorized to give consent[.]”

       {¶14} In challenging the weight of the evidence supporting his convictions,

appellant maintains that the identification testimony of Officer Mullin was not credible

because Officer Mullin testified that he only observed the man in Balestrieri’s house for a

brief period of time. However, we remain mindful that the weight of the evidence and

the credibility of the witnesses are matters primarily for the fact-finder to assess. State v.

DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212 (1967), paragraph one of the syllabus. The

rationale is that the trier of fact is in the best position to take into account inconsistencies,

along with the witnesses’ manner and demeanor, and determine whether the witnesses’

testimonies are credible. State v. Williams, 10th Dist. No. 02AP-35, 2002-Ohio-4503.

       {¶15} Here, we are unable to conclude that appellant’s convictions are against the

manifest weight of the evidence. Although appellant maintains his innocence, Officer

Mullin testified that he was confident appellant was the individual he initially

encountered on the steps of Balestrieri’s house. Furthermore, the record reflects that

appellant was apprehended while hiding on a neighbor’s porch and was found in

possession of numerous items taken from Balestrieri’s house, all of which Balestrieri

confirmed belonged to her. Deferring to the trial court’s assessment of the credibility of
the witnesses, as we must, we cannot say that the trier of fact lost its way and performed a

miscarriage of justice in convicting appellant of burglary and theft.

       {¶16} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s convictions having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

LARRY A. JONES, SR., J., and
KENNETH A. ROCCO, J., CONCUR